Per Curiam. The appellee’s motion to strike the appellant’s brief, as having been filed too late, was denied, but while the motion was under submission the time for the appellee to file its brief expired. The appellee relies upon the latter fact to justify its present motion for permission to file its brief after its due date. It has been the court’s understanding, and that of the clerk, that one who moves to strike an adversary’s brief should protect his position by incorporating in, or attaching to, the motion a request for an extension of brief time if the motion should be denied. Otherwise the mere filing of such a motion to strike would in itself extend the movant’s brief time. Our practice, however, has not been set out in a published rule or order. For that reason the appellee’s motion to file a belated brief is granted, but in the future movants in a similar position must protect themselves by a timely request for an extention of their brief time.